 1
     JONATHAN O. PENA, ESQ.
 2   CA Bar ID No. 278044
     Peña & Bromberg, PLC
 3   2440 Tulare St., Suite 320
     Fresno, CA 93721
 4
     Telephone: 559-412-5390
 5   Fax: 866-282-6709
     info@jonathanpena.com
 6   Attorney for Plaintiff
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11
                                                       )    Case No. 1:20-cv-00985-EPG
     KENNETH EDWARD RAMIREZ,                           )
12
                                                       )    STIPULATION AND ORDER FOR
                    Plaintiff,                         )    EXTENSION OF TIME TO SERVE
13                                                     )    PLAINITFF’S CONFIDENTIAL LETTER
            vs.                                        )    BRIEF
14                                                     )
15   ANDREW SAUL,                                      )    (ECF No. 15)
     Commissioner of Social Security,                  )
16                                                     )
                                                       )
                    Defendant.                         )
17                                                     )
18                                                     )
                                                       )
19                                                     )

20
21          IT IS HEREBY STIPULATED, by and between the parties through their respective
22   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
23   from June 11, 2021 to July 12, 2021, for Plaintiff to serve on defendant with PLAINTIFF’S
24   CONFIDENTIAL LETTER BRIEF. All other dates in the Court’s Scheduling Order shall be
25   extended accordingly.
26          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
27   the requested extension is necessary due several merit briefs being due on the same week.
28   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.


                                                   1
 1          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
 2   and Court for any inconvenience this may cause.
 3
                                         Respectfully submitted,
 4
 5   Dated: May 29, 2021 PENA & BROMBERG, ATTORNEYS AT LAW

 6
                                     By: /s/ Jonathan Omar Pena
 7
                                        JONATHAN OMAR PENA
 8                                      Attorneys for Plaintiff

 9
10
     Dated: June 1, 2021         PHILLIP A. TALBERT
11                                     Acting United States Attorney
                                       DEBORAH LEE STACHEL
12                                     Regional Chief Counsel, Region IX
13                                     Social Security Administration

14
                                     By: */s/ Marcelo N. Illarmo
15                                      Marcelo N. Illarmo
16                                      Special Assistant United States Attorney
                                        Attorneys for Defendant
17                                      (*As authorized by email on June 1, 2021)
18
19
20
21
22
23
24
25
26
27
28



                                               2
                                               ORDER
 1
 2          Based on the above stipulation, IT IS ORDERED that Plaintiff shall serve Defendant
 3   with Plaintiff’s Letter Brief no later than July 12, 2021. All other deadlines in the Court’s
 4   scheduling order are extended accordingly.
 5
 6   IT IS SO ORDERED.

 7
        Dated:     June 2, 2021                                 /s/
 8                                                      UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   3
